Case 7:21-mj-03775-UA Document 3 Filed 04/09/21 Page 1 of 1

 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY EMAIL

The Honorable Andrew E. Krause
United States Magistrate Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re:

Dear Judge Krause:

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

April 9, 2021

United States vy. Darnell King, 21 Mag. 3775

The complaint in the above-referenced case was originally filed under seal. On April 8,
2021, the defendant was arrested. As a result, the Government respectfully requests that the Court

unseal the complaint.

SO ORDERED:

Oban Ke arem—

 

HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

/s/ Jason M. Swergold

Jason M. Swergold

Assistant United States Attorney
Tel: (914) 993-1963

 
